Citation Nr: 9908179
Decision Date: 03/25/99	Archive Date: 02/08/00

DOCKET NO. 98-19 506               DATE MAR 25, 1999

THE ISSUE

Eligibility for payment of attorney's fee from past-due benefits.

ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel

INTRODUCTION

This matter relating to attorney's fees arises out of proceedings
following a decision on April 28, 1995, by the Board of Veterans'
Appeals (Board), which denied entitlement to an increased rating in
excess of 10 percent for mechanical low back pain. Thereafter, the
veteran appealed the Board's decision to the United States Court of
Claims for Veterans Appeals (Court). In June 1996 and August 1996
decisions, the Court vacated the Board's decision on the back claim
and remanded the case for further proceedings. 

Pursuant to the Court's direction, the case was remanded by the
Board in February 1997 to the VA regional office (RO) for further
development. Following additional development, the RO continued the
10 percent rating assigned for the veteran's mechanical low back
pain. In a September 1998 decision, the Board determined that the
veteran was entitled to a 20 percent evaluation for mechanical low
back pain. The RO increased the veteran's rating for his mechanical
low back pain to 20 percent disabling in an October 1998 rating
decision.

The veteran and his attorney were notified by the RO in a letter
dated November 25, 1998, that the case was being transferred to the
Board for a determination concerning eligibility for payment of
attorney's fees from past-due benefits and that any additional
evidence or argument on the matter should be submitted to the Board
within 30 days. The case was docketed at the Board in December 1998
and is now ready for the Board's review.

FINDINGS OF FACT

1. A decision by the Board has been made on the underlying claim in
question; a notice of disagreement was received and filed on or
after November 18, 1988, as to that claim; services were rendered
as to that claim by the veteran's attorney; and the attorney was
retained. within one year after the Board decision.

2. Past-due benefits are payable to the veteran.

3. The fee agreement at issue is in writing and signed by both the
veteran and the attorney; and the fee agreement is specific as to
the terms and percentage of past- due benefits to be paid to the
attorney.

- 2 -

4. The attorney-client fee agreement, as amended, provides that the
fee shall be 20 percent of past-due benefits, to be paid by VA
directly to the attorney.

CONCLUSIONS OF LAW

1. The criteria for a valid fee agreement between the attorney and
the veteran as to representation before VA and the Board have been
met. 38 U.S.C.A. 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R.
20.609(c) (1998).

2. The fee specified in the agreement as being payable by VA
directly to the attorney and amounting to 20 percent of past-due
benefits awarded to the veteran is presumed reasonable and may be
paid from past-due benefits. 38 U.S.C.A. 5904(d) (West 1991 & Supp.
1998); 38 C.F.R. 20.609(f)(h) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reach a favorable determination in the fee agreement,
it must first be determined whether the agreement is valid. If any
of the criteria for validity of the agreement is lacking, the
benefit cannot be granted.

A Board decision in April 1995 denied entitlement to an increased
rating in excess of 10 percent for mechanical low back pain. In
August 1995, the veteran retained the attorney to represent him in
connection with his claim for an increased rating in excess of 10
percent for mechanical low back pain. In June and August 1996
decisions, the Court vacated the Board's April 1995 decision
denying the benefit sought by the veteran. Subsequently, services
were rendered by the attorney before VA and the Board, and the
Board determined in a September 1998 decision that the veteran was
entitled to an evaluation of 20 percent for mechanical low back
pain and an increased rating to 20 percent was effectuated in an
October 1998 rating

3 -

decision. The criteria for a valid attorney's fee agreement have
been met. 38 U.S.C.A. 5904(c); 38 C.F.R. 20.609(c).

The Board must now determine whether the attorney's fee may be paid
from the past-due benefits that were awarded to the veteran. Under
38 U.S.C.A. 5904(d), when an attorney is to be paid by VA from
past-due benefits, the total fee payable to the attorney may not
exceed 20 percent of the total amount of any past-due benefits
awarded. The attorney fee agreement, as amended, meets the criteria
for a total fee permitted for an attorney who is being paid
directly by VA out of past-due benefits awarded to the veteran.
Under 38 C.F.R. 20.609(f), fees which total no more than 20 percent
of any past-due benefits are presumed to be reasonable, and the fee
agreement in this case contains such a provision.

The RO's October 1998 rating decision effectuating a 20 percent
disability rating for mechanical low back pain assigned an
effective date of March 12, 1992. Therefore, the inclusive dates
for past-due benefits for the purpose of eligibility for attorney's
fees are March 12, 1992, to October 20, 1998. The RO has withheld
20 percent of the past-due benefits, pending the Board's decision.
For the reasons set forth above, the fee agreement for
representation of the veteran before VA and the Board is valid and
the inclusive dates for the payment of attorney's fees from past-
due benefits are as noted.

The Board notes that the aforementioned fee agreement purports to
authorize the attorney to receive both EAJA fees as well as a fee
from past due benefits. Without making any ruling, however, the
Board is obligated to note that 28 U.S.C.A. 2412 provides that when
an attorney is awarded a percentage of past-due benefits due to the
veteran from VA he is obligated to refund to the veteran the
smaller of the

- 4 -

EAJA fee and the amount received from VA. See also VAOPGCPREC 12-
97; 62 Fed. Reg. 37953(1997). 1

ORDER

Eligibility for payment directly by VA to the attorney for services
rendered before VA and the Board is established. The attorney
should be paid 20 percent of past-due benefits from March 12, 1992,
to October 20, 1998, which were awarded to the veteran pursuant to
a grant of a 20 percent rating for mechanical low back pain.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS. Under 38 U.S.C.A. 5904(c)(2) (West
1991), a finding or order of the Board of Veterans' Appeals upon
review of an agent's or attorney's fee agreement may be reviewed by
the United States Court of Claims for Veterans Appeals under 38
U.S.C.A. 7263(d) (West 1991). Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a final decision of the Board of Veterans' Appeals may
be appealed to the United States Court of Claims for Veterans
Appeals by a person adversely affected by the decision within 120
days from the date of mailing of notice of the decision. The date
which appears on the face of this decision constitutes the date of
mailing and the copy of this decision

---------------------------------------------------------------
1 The claimant's attorney is permitted to seek recovery of attorney
fees under both 38 U.S.C. 5904 and 28 U.S.C. 2412. Section 506(c)
of the Federal Courts Administration Act of 1992 expressly provides
that, where the claimant's attorney receives fees for the same work
under both 38 U.S.C. 5904(d) and 28 U.S.C. 2412, the claimant's
attorney must refund to the claimant the amount of the smaller fee.
The attorney may keep the larger of the fees recovered, but must
return the amount of the smaller fee to the claimant.

- 5 -

which you have received is your notice of the action taken by the
Board of Veterans' Appeals.

 

